Title: From George Washington to Bryan Fairfax, 26 November 1799
From: Washington, George
To: Fairfax, Bryan



My Lord,
Mount Vernon 26th Novemr 1799

In the early part of this month, I went up to Difficult-run to examine with more accuracy than I had ever done before, the small tract of Land you were so obliging (many years ago) to accomodate me with, for a Stage for my Waggons whilst I had plantations in Berkeley County; to see if it would now (having many years since

removed my people from those Lands) answer for a small Farm; those around me being overstocked with labourers.
I was unable, with the assistance of several of the Neighbours thereabouts, to ⟨discover⟩ the lines, on more than one corner of the tract. There was also a corner to the Land lately belonging to the Earl of Tankerville, and at the end of the first course after leaving the run (where it was supposed the upper corner tree thereon formerly stood). From this, well known corner neither line tree nor corner tree could be found; the next, called for by the Deed, was a white oak on the bridge branch. In running the course of the Deed from thence, it crossed the main (Leesburgh) road much lower, than those present, conceived it ought to have done; the concurrent opinion being, that this course & Tankerville’s were the same; and it was well known to them all that the latter crossed the Road higher up.
The person present, who had it most in his power to give correct information, attended for other purposes than to be useful to me; for when he found my line and Tankervilles did not accord, agreeably to the received opinion, he (William Shepherd) attempted to impress a belief that a very narrow-pointed gore—of a tract of 12,000 and odd acres, belonging to the late Thos Lord Fairfax, run in between; and when it was observed that this was as improbable, as unheard of, by any of them before, it eked out by degrees, that his object was to deceive, until he could enter the gore as vacant land for himself.
I have troubled you with these details by way of an apology for the liberty I am about to take (if you see no impropriety in granting it) of asking, having heard that the above mentioned tract of twelve thousand & odd acres was a bequest to you, or your sons, by the late Thos Lord Fairfax, for the courses, or so many thereof, together with such of your Towlston tract on Difficult run, below & adjoining the seperate survey of 275 acres made for one Norris, as will enable me, not only to discover my own lines, but whether there is any vacancy between them and the Lands adjoining. To accomplish this, it will not escape your penetration, that there must be some corner; or line, of one or both of the tracts I have enumerated, and mine the same; otherwise the three plats (or so much of them as is essential to my purpose) could not be connected together so as to elucidate the point in question.
Having had abundant proof of your readiness to oblige me on

all occasions, I will add nothing further in excuse for asking this favour. As it is very probable Mr Ferdn. Fairfax will make you a visit shortly I will be glad to be informed of his arrival, being informed that the land adjoining me, (above Ld Tankerville’s) is now in his possession. Sincerely wishing you a return of good health I am with very great esteem & respect Your Lordships Most Obedt Affecte Hble Servt

Go: Washington

